DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandau et al. (US 9,019,164).
In claim 1, Brandau discloses in Figs. 16-17, a parabolic reflector antenna, comprising: 
a dish reflector (50) having an F/D ratio greater than 0.25 (see Fig. 17); 
a feed boom waveguide (3) having a promixal end coupled to said dish reflector (50); 
a sub-reflector assembly (1 in Fig. 3) comprising a dielectric block (10) coupled to a distal end of said feed boom waveguide (3); and 
a cylindrically-shaped shield (90) coupled to a periphery of said dish reflector (50), said cylindrically-shaped shield having an outermost peripheral edge that is sufficiently spaced from the periphery of said dish reflector that a subtended angle between a longitudinal axis of the sub-reflector assembly and a line extending from a focal point of the dish reflector to a point on the outermost peripheral edge of the cylindrically- shaped shield is less than 50 degrees (see Fig. 16).
In claim 2, Brandau further discloses the antenna of Claim 1, wherein the sub-reflector assembly (1) further comprises a sub-reflector (15) adjacent a distal end of the dielectric block.
In claim 4, Brandau further discloses the antenna of Claim 1, further comprising a radiation absorbing liner (95 in Fig. 11) on at least a portion of an interior surface of the cylindrically-shaped shield (90).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al.
In claim 6, Brandau discloses the antenna of Claim 2; except wherein the F/D ratio is in a range from about 0.36 to about 0.44. However, Brandau discloses dish reflector (50) having an F/D ratio of 0.25 (see Fig. 17), and it is obvious to one having ordinary skill in the art at the time the invention was made wherein the F/D ratio is in a range from about 0.36 to about 0.44, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for wherein the F/D ratio is in a range from about 0.36 to about 0.44, is a matter of engineering design choice based on system involved.
Allowable Subject Matter
6.	Claims 3, 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee et al. (US 9,634,373) teaches shroud isolation, including choke shroud isolation, apparatuses for wireless antennas for point-to-point or point-to-multipoint transmission/communication of high bandwidth signals, and integrated reflectors including a shroud or choke shroud. A choke shroud systems may include a cylindrical body with an isolation choke boundary at the distal opening to attenuate electromagnetic signals to, from, or within the antenna. The isolation choke boundary region may have ridges that may be tuned to a band of interest. The isolation choke boundary may provide RF isolation when used near other antennas.
Zelenski (US 9,318,810) teaches an ntenna includes a main reflector with a focal circle about an axis. A waveguide horn extends from the main reflector along this axis. A sub-reflector is mounted beyond the distal end of the waveguide horn with an annular gap remaining between the sub-reflector and the distal end of the waveguide horn. The annular gap forms a radial transmission line between a first wall on the sub-reflector and a second wall having outer annular corrugated surfaces on the distal end of the waveguide horn. The first wall of the transmission line is a body of revolution of elliptical shape on the sub-reflector. This ellipse is tilted at an angle with respect to the axis, and has a first focal point on the axis. The other focal point is preferably on or near the focal circle. The phase center of the waveguide horn does not coincide with either foci.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844